Citation Nr: 0424939	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from August 1970 to 
August 1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to service connection for a left knee 
disorder.

Note also that, when filing of his substantive appeal (VA 
Form 9) in July 2000, the veteran requested a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board.  He later 
indicated in August 2000 that he wanted a videoconference 
hearing instead of an in-person hearing.  And in response, 
the RO sent him a letter on June 3, 2004, informing him that 
his videoconference hearing was scheduled for July 14, 2004.  
But he failed to report for his hearing on that date.  There 
are no other hearing requests of record, and he has not 
justified his absence or requested to reschedule his hearing, 
so the Board deems his request for a hearing withdrawn.  See, 
e.g., 38 C.F.R. § 20.704(d) (2003).

The veteran also, incidentally, submitted a statement in 
February 2004 indicating that he was satisfied with the 
responses concerning two other claims that he had appealed - 
for higher ratings for a scar and peritoneal adhesions, as 
residuals of an appendectomy.  So these claims have been 
resolved and, therefore, are not before the Board.  His only 
remaining claim concerns his left knee.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for service connection for a left knee 
disorder, apprised of whose responsibility-his or VA's, it 
was for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a left knee disorder during 
or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's left knee disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The September 1998 
rating decision appealed, the May 2000 statement of the case, 
and the January 2004 supplemental statement of the case, as 
well as a May 2002 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the May 2002 letter, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded several VA examinations in connection with his 
claim.  Also, he was provided several other opportunities to 
submit additional evidence in support of his claim - 
including following the RO's May 2002 VCAA letter.  There is 
no indication that other evidence, specifically pertaining to 
the claim concerning the left knee disorder, needs to be 
obtained.  So the Board finds that the duty to assist has 
been satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  See, too, VAOPGCPREC 7-2004 
(July 16, 2004) further discussing these requirements cited 
in Pelegrini II.  The Pelegrini II Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a May 2002 letter.  That letter was 
sent after the initial adjudication of his claim in September 
1998.  So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
since, in this particular case, the May 2002 VCAA notice was 
provided before the veteran's January 2004 supplemental 
statement of the case and before his appeal was certified to 
the Board for adjudication, he already has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence.  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2002 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA); see also 
Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 
(Ivers, J., dissenting).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2002, the veteran was 
informed that he had 60 days to submit additional evidence, 
but was not informed that he had up to one year to submit 
evidence.  Nonetheless, it has been over one year since that 
letter.  And, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day notice alluded to 
above, was invalid because it was inconsistent with the 
statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions that are chronic, 
per se, such as degenerative joint disease (i.e., arthritis), 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records, private medical records, and VA 
examination reports.

The veteran's February 1970 Report of Medical History 
indicates that the veteran denied experiencing broken bones, 
lameness, arthritis, bone or joint deformity, and a "trick" 
or locked knee.  The contemporaneous Report of Medical 
Examination states that clinical evaluation of the veteran's 
lower extremities and musculoskeletal system was normal.  

A November 1970 service medical record indicates the veteran 
complained of left knee pain since physical training and that 
his leg gave out while running.  Objective physical 
examination showed swelling and some discoloration.  He had a 
tender medial aspect of the upper 1/3 of his tibia.  His left 
knee was within normal limits.  The impression was stress 
fracture.

The veteran's July 1974 Report of Medical Examination states 
that clinical evaluation of his lower extremities and 
musculoskeletal system was normal.  His service in the 
military ended the following month, in August 1974.

An August 1993 private radiology report from Pennsylvania MRI 
Associates indicates the veteran underwent an MRI of the 
right knee.  

The veteran was first afforded a VA examination in connection 
with his claim for service connection in April 1998.  
According to the report, he complained of chronic left knee 
pain since an injury to his left knee joint while climbing a 
rope during physical training in 1970, when he fell.  At the 
time of the injury, according to the veteran, he had acute 
pain and swelling of the left knee.  He also reported that he 
was told by physicians in service that he had a torn 
ligament, and that he was given conservative treatment and 
assigned to light duty.  He related that his left knee pain 
had worsened over the previous few years, with more frequent 
swelling, particularly after bumping or jarring the knee.  He 
also complained of flare-ups during cold weather.   He denied 
fluid retention in the left knee joint or a history of 
aspiration of the joint.  He reported occasional popping, but 
denied that the knee had given out on him.  He also denied 
weakness or fatigue of the left leg, but complained of 
difficulty going up and down steps, kneeling, or squatting.  
The VA examiner noted that the veteran was ambulatory, with a 
minimally antalgic gait on his left side.  Upon physical 
examination, there was localized tenderness over the medial 
condyle area, with hypertrophic changes and minimal diffuse 
swelling.  There was mild mediolateral collateral ligament 
laxity and slightly positive anterior cruciate ligament 
laxity.  There was slight patellar compression tenderness, 
but without joint fluid.  Range of motion was from 0 to 135 
degrees.  Muscle strength was 5 out of 5.  X-rays suggested 
minimal degenerative changes of the left knee, with slight 
marginal spurring of the tibial condyles.  The assessment was 
residuals from a traumatic internal derangement of the left 
knee joint.

A June 1998 letter from D. E. Tanner, D.O., states that he 
treated the veteran for post-traumatic bursitis and arthritis 
of the knees.  Dr. Tanner noted that the veteran's knee 
disorder "originated from a fall during physical training," 
wherein he caught his leg in a rope and fell.  Dr. Tanner 
also stated that climbing and standing aggravated his knee 
disorder.  According to the letter, an MRI revealed a partial 
tear of the medial meniscus and associated degenerative 
changes in the left knee.  Dr. Tanner opined that the veteran 
had associated degenerative changes in the right knee due to 
the injury and subsequent abnormal weight-bearing, as the 
veteran had to compensate for his injured knee.

An October 1998 treatment note from Dr. Tanner states that 
the veteran complained of left knee pain, which was diagnosed 
as degenerative arthritis of the left knee.

In January 1999, Dr. Tanner diagnosed the veteran with 
bursitis of the left knee.

A September 1999 treatment record from Dr. Tanner indicates 
that the veteran complained of left knee pain, which was 
diagnosed as post-traumatic arthritis.

The veteran was also afforded a VA examination in November 
2000.  The report indicates that the VA examiner was unable 
to review the veteran's November 1970 service medical record.  
The veteran reported that he injured his left knee during a 
physical fitness test, wherein he got his left ankle caught 
in a rope while climbing down the rope and fell.  He also 
reported that he had left knee pain, which he was told not to 
report to the health clinic until after his graduation, and 
that he was not seen until a month and a half later, 
following which he was given light duty.  He related that 
during service, and since his discharge, he had experienced 
intermittent left knee swelling with knee strain or weather 
changes.  He also related that his private physician had told 
him that he had "bursitis degenerative change."  The VA 
examiner noted that the veteran was employed as a 
construction worker.  Physical examination was negative for 
swelling or apparent effusion.  There was mild lateral 
deviation of the left patella and mild tenderness on 
palpation of the bilateral joint lines.  Range of motion was 
from 0 to 130 degrees.  There was no mediolateral 
instability, drawer sign, patella tracking on range of 
motion, or patella compression sign.  Deep tendon reflexes 
and muscle strength were normal and equal.  His gait was 
normal and there was no objective evidence of pain, fatigue, 
or incoordination.  The VA examiner noted that she reviewed 
the veteran's April 1998 X-ray and an October 2000 X-ray, and 
that the more recent X-ray showed an 
ill-defined zone of increased density of the proximal tibia, 
with periosteal reaction medially and laterally, and a mild 
degenerative change.  The diagnosis was mild traumatic 
degenerative osteoarthritis of the left knee.

A June 2001 treatment note from Dr. Tanner indicates the 
veteran was treated for a twisted left ankle.  

In April 2002, Dr. Tanner saw the veteran for left knee pain, 
which was diagnosed as post-traumatic arthritis of the left 
knee.  Prednisone was prescribed.

A February 2003 treatment note from Dr. Tanner indicates the 
veteran complained of bilateral knee pain, left worse than 
right.  Upon examination, there was bilateral tenderness.  
The diagnosis was post-traumatic arthritis of the left knee.

A VA examiner provided an opinion on the veteran's claim for 
benefits in January 2004.  According the VA examiner's 
report, the veteran's claims file and assertions were 
reviewed.  The VA examiner noted that the veteran stated that 
he injured his left knee while coming down a rope during 
basic training in 1970.  According to the veteran he caught 
his left ankle in the rope, such that he could not move and 
"felt his body weight on the left knee."  He also stated 
that his drill sergeants "covered up" the injury in order 
for him to graduate, but that he had pain from that time to 
the present.  He also reported that an orthopedic surgeon 
treated him in the 1980s, who is no longer in practice, and 
then was treated by Dr. Tanner.  The VA examiner noted that 
the treatment notes from Dr. Tanner indicated that the 
veteran had bursitis, degenerative arthritis of the left 
knee, and post-traumatic degenerative arthritis of the left 
knee.  The VA examiner also noted that he reviewed an MRI 
report, which stated there was an abnormality in the 
posterior portion of the medial meniscus, but that it was 
unclear whether there was an actual complete meniscus tear 
and the MRI report did not mention any arthritic changes.  
The VA examiner also reviewed the veteran's November 1970 
service medical record, the April 1998 VA examination report, 
and the October 2000 VA examination report.  The VA examiner 
also noted that the veteran's service medical records for the 
remainder of his service only showed one treatment record for 
the right knee and no additional treatment records for the 
left knee, and that his separation examination was negative 
for musculoskeletal abnormalities.  Likewise, the VA examiner 
pointed out that there was no evidence or assertions 
regarding left knee complaints from the 1970s.  The VA 
examiner concluded that the facts "mitigate[d] against [the 
veteran's] current left knee pain being related to an injury 
to the knee while on active duty and point[ed] more towards a 
natural degenerative arthritis.  The VA examiner provided 
that the MRI would have shown more evidence of an abnormality 
if there was a significant knee injury in 1970 and that X-ray 
changes were consistent with a degenerative disorder, and not 
a 
post-traumatic disorder.  He further concluded that it was 
"not at least as likely as not that the left knee 
degenerative arthritis [was] due to the left knee complaint 
[that the veteran] had while on active duty."

Obviously, there is medical evidence both for and against the 
claim in this case.  Dr. Tanner, the veteran's chief 
proponent, has concluded favorably whereas the VA physician 
who was designated to review the relevant facts and 
circumstances of the injury in service did not.  The Board's 
legal obligation, then, is to weigh these medical opinions 
and decide whether the evidence as a whole supports the claim 
or is about evenly balanced, in which case the veteran 
prevails, or whether instead the preponderance of the 
evidence is against his claim, meaning it must be denied.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  And while the Board may not ignore the opinion of a 
treating physician, it is free to discount the credibility of 
the physician's statement, so long as the Board provides 
adequate reasons and bases for its determination.  See Sanden 
v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

In the Board's judgment, there is no persuasive medical nexus 
evidence of record indicating the veteran's left knee 
disorder was incurred during or as a result of his military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
While the Board acknowledges he was treated for left knee 
pain during service, the objective medical evidence of record 
fails to demonstrate chronic residual disability in service 
from the purported injury or, in the alternative, continuity 
of symptomatology during the intervening years since service.  
Degenerative joint disease (i.e., arthritis) involving the 
left knee also was not initially diagnosed within the one-
year presumptive period following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Rather, the 
veteran's service medical records were negative for any 
further  manifestations of relevant symptoms or treatment 
during service for his left knee, and his separation 
examination was entirely unremarkable.  Likewise, based on 
the evidence currently on file, he was not seen by a doctor 
or other clinician for symptoms referable to his left knee 
until many years after his service ended in August 1974; the 
earliest confirmed diagnosis of a left knee disorder was at 
his April 1998 VA examination, nearly 24 years after his in-
service injury.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993).  
There is no indication that Dr. Tanner considered all of the 
relevant medical evidence concerning this case.  Conversely, 
the VA physician who ruled against the claim in January 2004 
reviewed the claims file containing, not only the records of 
Dr. Tanner, but also the other pertinent evidence (including 
that from service) mentioned above.  Consequently, the Board 
does not give as much probative weight to Dr. Tanner's 
opinion, in comparison to the January 2004 VA examiner's 
opinion to the contrary.

Dr. Tanner states that the veteran's left knee disorder was 
caused by a fall during the veteran's physical training in 
service, which has been aggravated and worsened over the 
years, and resulted in traumatic bursitis and arthritis.  But 
Dr. Tanner failed to provide any supporting evidence or 
rationale for his opinions and appears to have blindly 
accepted the veteran's own unsubstantiated assertions and 
history as fact.  See Reonal v. Brown, 5 Vet. App. 458, 494-
95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence).  

The January 2004 VA examiner's opinion, on the other hand, 
has significantly more probative weight since the opinion was 
based on a review of the complete record, and not reliance on 
unsubstantiated allegations.  The January 2004 VA examiner 
not only considered the veteran's assertions and history, but 
undertook a comprehensive examination of the entire 
evidentiary record.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  The VA examiner clearly 
concluded that the veteran's left knee disorder was unrelated 
to his left knee pain and tenderness of the left tibia during 
service, and that the X-ray changes in the left knee were 
consistent with natural degenerative changes and not a 
traumatic injury.  The VA examiner noted that X-rays did not 
show any definitive abnormalities of the left knee and that 
the veteran did require further treatment for his left knee 
during his service or in the immediate years thereafter.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his current left knee disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without 
persuasive medical evidence substantiating them.  The same 
can be said of the buddy statements submitted by those who 
reportedly witnessed his injury in service.  Although they 
serve to document his injury, they cannot comment on whether 
any current disability involving his left knee is a residual 
of that trauma or, for example, due to something else 
entirely since they, too, are mere laymen.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his left knee disorder, his claim of entitlement to service 
connection must be denied because the preponderance of the 
evidence is unfavorable.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



